       Case 3:16-md-02741-VC Document 13722 Filed 09/16/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
   LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC


   This document relates to:                        PRETRIAL ORDER NO. 246:
                                                    ESTABLISHING INACTIVE DOCKET
   ALL ACTIONS




       Many of the cases in the MDL are subject to ongoing settlement negotiations or included

in aggregate settlement agreements. The following procedures shall be followed to prevent

unnecessary work in cases that are subject to preliminary settlement agreements.

       1. By October 1, 2021, Co-Lead Counsel and counsel for Monsanto shall provide the

           Court with a list of cases that are subject to preliminary settlement agreements.

       2. Upon receipt of the list, the Clerk will administratively close each case on the list and
           terminate all pending motions. All pending deadlines will be vacated.

       3. Every three months, Co-Lead Counsel and counsel for Monsanto shall provide the

           court with: 1) a list of cases that are newly subject to preliminary settlement

           agreements and should be administratively closed; 2) a list of cases previously

           administratively closed that should be returned to active status; and 3) a list of cases

           previously administratively closed where the settlement has been finalized, such that

           the cases should be dismissed with prejudice.

       4. If a party believes that a case that has been administratively closed should be returned
           to active status or vice versa, it must meet and confer with the other side. The parties
       Case 3:16-md-02741-VC Document 13722 Filed 09/16/21 Page 2 of 2




          shall then submit a joint letter brief outlining the position of each side. Plaintiffs may

          seek to return a case to active status using this procedure at any time.

      5. When a case is returned to active status, it will be placed in the current wave; that is,

          the wave with the next motion for summary judgment deadline. However, if motions

          for summary judgment are due within 60 days, the case will be placed in the

          subsequent wave. Parties must re-file any previously filed motions that they wish the

          Court to consider within 28 days.

      IT IS SO ORDERED.

Dated: September 16, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
